Citation Nr: 1736836	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from August 1982 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.

In April 2016, the Board remanded the Veteran's claim for further development, to include a new VA examination.  However, the Veteran failed to appear at the scheduled June 2016 VA examination.  VA attempted to contact the Veteran about his failure to appear at the scheduled VA examination and left a voice message.  However, the Veteran did not contact VA or provide reasons for his failure to appear at the scheduled VA examination.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran's hypertension requires continuous medication, but has not shown diastolic readings predominantly 100 or more nor systolic readings predominantly 160 or more.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in December 2015.

The Veteran was also scheduled for a VA examination, but he failed to report for the scheduled examination.  The Veteran has not responded or explained in any way the reason for his failure to report to the examination.  Indeed, a letter regarding the scheduled examination was sent to the Veteran's last known address.  He thus is charged with awareness of the examinations under the presumption of regularity.  Woods v. Gober, 14 Vet. App. 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Clear evidence for rebuttal includes mailing to an incorrect address and mail returned as undeliverable.  Cross v. Brown, 9 Vet. App. 18 (1996); Piano v. Brown, 5 Vet. App. 25 (1993).  Additionally, VA attempted to contact the Veteran by telephone and left a voice message.  However, he never contacted VA regarding his failure to appear at the VA examination.  Unfortunately, the Veteran failed to report for the scheduled VA examination.  The Board notes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
The Veteran was granted service connection for his hypertension in a November 2012 rating decision and assigned a noncompensable evaluation effective June 4, 2012.  The Veteran disagreed with the rating that was assigned, asserting at his Board hearing that his hypertension had worsened.  In April 2016, the Board remanded the claim to schedule a new VA examination.

The Veteran was scheduled for a VA examination in June 2016, but he failed to appear at the scheduled examination and has not provided good cause for his failure to appear.  Because this is an appeal of the initial rating, the Veteran's claim will be adjudicated based on the evidence of record.  38 C.F.R. § 3.655

The Veteran's hypertension is evaluated under Diagnostic Code 7101.  A 10 percent rating is assigned for diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more, or an individual with a history of diastolic blood pressure predominately 100 or more requiring continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic readings of 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's treatment records show his blood pressure was 164/110 in February 2012 and 155/100 in March 2015.  However, blood pressure readings dated between June 2012 and March 2015 show numerous systolic readings ranging from 120 to 155 and diastolic readings ranging from to 74 to 94.

In August 2012, the Veteran was afforded a VA examination.  His blood pressure readings were 144/92, 140/110, and 130/90.

Based on a review of the above evidence, the Board concludes that entitlement to a compensable evaluation for hypertension is not warranted.  In order to receive a 10 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 100 or higher or a systolic pressure of predominantly 160 or higher either historically or during the course of the appeal. 

The medical evidence shows that while the Veteran has had a single systolic reading of 160 or more and three diastolic readings of 100 or more, he has had at least eight readings below the criteria for a 10 percent rating.  As such, the evidence plainly indicates the Veteran has not established a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

The Board notes that words such as "predominantly" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Regardless, a basic understanding of predominant would suggest that blood pressure readings were above a certain level more often than below it.  Here, they clearly were not.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to an initial compensable rating for hypertension is denied.  


ORDER

A compensable rating for hypertension is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


